       Case 1:19-cv-09574-MKV-KNF Document 20 Filed 09/23/20 Page 1 of 2


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 JOSEPH M. ADZIMAH,                                                  DATE FILED: 9/23/2020

                             Plaintiff,

                     -against-                                     19-cv-9574 (MKV)

 SECRETARY WILBUR L. ROSS, United                                        ORDER
 States Department of Commerce,

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff Joseph Adzimah, proceeding pro se, initiated this action by filing a complaint on

October 16, 2019 [ECF #2]. Adzimah alleges that his employer, the United States Census Bureau,

discriminated against him on the basis of his disability, in violation of the Americans with

Disabilities Act of 1990, the Rehabilitation Act of 1973, and the New York City Human Rights Law.

On December 30, 2019, Defendant Wilbur L. Ross, Secretary of the United States Department of

Commerce, filed a motion to dismiss the complaint, pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, for failure to state a claim [ECF #11, 12].

        In an Order dated January 6, 2020, the Court granted Adzimah until February 7, 2020 to file

an amended complaint [ECF #13]. The Court also explained that “Plaintiff is on notice that

declining to amend his pleadings to timely respond to fully briefed arguments in the Defendant’s

December 30 motion may well constitute a waiver of the Plaintiff’s right to use the amendment

process to cure any defects that have been made apparent by the Defendant’s briefing. See

Loreley Fin. (Jersey) No. 3 Ltd v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015).” In

a letter dated February 4, 2020, Adzimah requested an extension of time, until February 28,

2020, to amend his complaint [ECF #14], which the Court granted [ECF #16]. In a letter dated

February 28, 2020, Adzimah requested “one more extension” of time, “preferably a month,” to
      Case 1:19-cv-09574-MKV-KNF Document 20 Filed 09/23/20 Page 2 of 2




amend his complaint [ECF #18], which the Court again granted. The Court set a new deadline of

March 27, 2020 [ECF #19].

       Nearly six months has elapsed since the March 27, 2020 deadline, but Adzimah has not

filed an amended complaint, nor has he taken any other action to prosecute this case.

Accordingly, IT IS HEREBY ORDERED that, by October 14, 2020, Adzimah shall file either an

amended complaint, or a response to Ross’s December 30, 2019 motion to dismiss. Adzimah is

warned that further failure to comply with the Court’s orders and prosecute this case may result

in sanctions, including dismissal of his complaint, pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure.

SO ORDERED.
                                                     _________________________________
Date: September 23, 2020                             MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                2
